                                                                                        i       i       g



LESTER ROBINSON,
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division
                                                                                        flUG - 8 2019

                                                                                   CLERK,
                                                                                                            1
                                                                                               DISTRICT COURT
                                                                                            RICHMOND VA



         Plaintiff,

V.                                                                    Civil Action No. 3:18CV794


SOT. LEWIS,

         Defendant.


                                  MEMORANDUM OPINION


         By Memorandum Order entered on November 20, 2018, the Court conditionally docketed

Plaintiffs action. At that time, the Court warned Plaintiff that he must keep the Court informed

as to his current address if he was relocated or released. By Memorandum Order entered on May

17, 2019, the Court directed Plaintiff to file a particularized complaint. On May 28, 2019, the

United States Postal Servicereturned the May 17, 2019 Memorandum Order to the Court marked,

"RETURN TO SENDER" and "NO LONGER AT THIS ADDRESS."

         On May 8, 2019, the Court received a letter from Plaintiff indicating that his mail should

be forwarded to, "12912 Day Break, Newport News, VA 23602."                 Robinson v. Cox, No.

3:19CV217 (E.D. Va. filed May 8, 2019). Plaintiff failed to identify any of his many pending

actions in the letter and, thus, the Clerk docketed the letter in only one of his pending actions. It

is Plaintiffs responsibility to keep track of his current actions and Plaintiff should have notified

the Court of which actions his address change should be applied to in order to properly update his

address. Nevertheless, by Memorandum Order entered on July 1, 2019, the Court provided

Plaintiff one further opportunity to file a particularizedcomplaint within fourteen (14) days of the

date of entry thereof, by mailing the Memorandum Order to Plaintiffs address at 12912 Day

Break.
